DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed  5/18 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 1-8 be found allowable, claims 9-20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 1 is duplicated by claims 9 & 17.
Claim 2 is duplicated by claim 15.
Claim 3 is duplicated by claim 16.
Claim 4 is duplicated by claims 10 & 18.
Claim 5 is duplicated by claims 11 & 19. 
Claim 6 is duplicated by claims 12 & 20.

Claim 8 is duplicated by claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 & 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhard article “A Matter of Attraction…” in view of De Simone et al.
An electret material (abstract), said electret material 
1), 
said electrically conductive material exhibiting substantial electrical conductivity (section V), said electrically conductive material comprising mobile charge carriers (“Positive Charge” “Negative Charge”), 
said carriers exhibiting concentration (fig. 14; Table II “Elastic Heterogeneity”), 
said concentration exhibiting gradient (“V. LARGE CHARGE MOVMENTS PERPENDICULAR OR PARALLEL TO ELECTRODES FOR ENERGY HARVESTING”), 
said gradient being along a line in said electrically conductive material fig. 16, 
said electrically conductive material also comprising electric dipole (figures 1-4; page 3), 
said dipole being created by said carriers (page 8 Conclusions 2nd paragraph 1st sentence), 
said dipole consisting of positive charge center and negative charge center (figures 1-4), 
said line consisting of a trace from said positive charge center to said negative charge center (figures 15 & 16), 

said electrically conductive material being electrically continuous along said trace, 
said electrically conductive material also comprising microstructure Table II, 
said microstructure comprising a plurality of microscopic features (Table II “particles”), 
said plurality of microscopic features being positioned along said trace, 
said plurality of microscopic features interacting with said carriers, 
said interaction enhancing said dipole (Table II explains relationship of particles/microstructures and enhancement of electret).
Gerhard article does not specifically disclose a trace.
DeSimone discloses (col. 41 “Formation of Polymeric Nano- to Micro-Electrets” section) an electret material with microscopic features enhancing conductivity of the material along a trace (figures 11-31 especially 30).  At the time the invention was made it would have been well known to one of ordinary skill in this art to designate the conductive electrical microstructure of Gerhard as a trace like structure as taught by DeSimone. The motivation for this is well known in this art and would be to delineate the structure of the conductive path in the electret material. The claim would have been obvious because the technique for 
Claim 4 Gerhard discloses an electret material consisting of a polymer-matrix composite (Gerhard page 2 paragraph extending from columns 1-2). 
Claim 7 Gerhard discloses that said carriers are selected from the group consisting of electrons, holes and ions (Gerhard page 2 paragraph extending from column 1-2).
Claim 8 Gerhard discloses that said microscopic features are selected from the group channels (Gerhard page 4 col. 2 last line), crystalline distortions (Table II).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhard article “A Matter of Attraction…” in view of De Simone et al.
Gerhard in view of DeSimone does not disclose the electrical field range and electrical conductivity range of claims 2 & 3 respectively.
At the time the invention was made it would have been well known to adjust the electrical field range and electrical conductivity ranges of Gerhard in view of DeSimone to specified ranges. It has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
  				Allowable Subject Matter
Claims 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art teaches electret material with different conduction geometries.
Also keep in mind that the applicant should use the “Certificate of Mailing and Transmission” form whenever sending something into the office.  This form can be found online by just typing “PTO/SB92” into a search engine.  Also, the applicant can use the “Authorization for Internet Communications…” form if he wants to communicate by email with the examiner.  This form can be found online by just typing “PTO/SB439” into a search engine.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101.  The examiner can normally be reached on Monday-Friday 9-5 ET IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 GOOGLE define: An electret can be considered a piece of dielectric material with the presence of quasi-permanent real charges on the surface or in the bulk of the material, or frozen-in aligned dipoles in the bulk. An electret behaves like a battery or acts as an electrical counterpart of a permanent magnet.